         Case 3:14-cr-00175-WHA Document 1034 Filed 03/22/19 Page 1 of 3




         Xavier Becerra
<        Attorney General of California
         Tracy L. Winsor
         Supervising Deputy Attorney General
         Jeffrey P. Reusch, State Bar No. 210080
         Kelly Welchans, State Bar No. 253191
         Deputy Attorneys General
          1300 I Street, Suite 125
          P.O. Box 944255
          Sacramento, CA 94244-2550
          Telephone: (916)210-7804
          Fax: (916)327-2319
          E-mail: Kelly.Welchans@doj.ca.gov
         Attorneysfor Non-Party CAL FIRE

                                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE NORTHERN DISTRICT OF CALIFORNIA



    12

    13
         UNITED STATES OF AMERICA,                          3:14-cr-00175-WHA
    14
                                               Plaintiff,   CALIFORNIA DEPARTMENT OF
    15                                                      FORESTRY AND FIRE PROTECTION'S
                        V.                                  SUBMISSION IN RESPONSE TO
    16                                                      COURT'S MARCH 6, 2019, REQUEST
                                                            [Dkt. No. 1028] RE SECOND ORDER TO
    17   PACIFIC GAS AND ELECTRIC                           SHOW CAUSE WHY PG&E'S
         COMPANY,                                           CONDITIONS OF PROBATION
    18                                                      SHOULD NOT BE MODIFIED [Dkt. No.
                                             Defendant.     1027]
    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                               CAL FIRE'S Submission in Response to Court's March 6, 2019 Request
                                                                                       (No. 3:14-cr-00175-WHA)
Case 3:14-cr-00175-WHA Document 1034 Filed 03/22/19 Page 2 of 3
Case 3:14-cr-00175-WHA Document 1034 Filed 03/22/19 Page 3 of 3
